MARSHALL, J.
(dissenting). — I dissent from the opinion in this case for the following reasons:
First: The case of State v. Brown, 153 Mo. 578, holding that an appeal by the defendant will not lie from a conviction on an information is entirely consistent with the cases of State v. Carr, 142 Mo. 607, and State v. Cornelius, 143 Mo. 179, which hold that an appeal by the State will not lie when an information is quashed or adjudged insufficient.
Second: Section 2696, Revised Statutes 1899, allows a defendant an appeal from a conviction on an indictment. Section 2709, Revised Statutes 1899, allows an appeal to the State if an indictment is quashed or adjudged insufficient on demurrer. Construing these sections this court held in the Carr and Cornelius cases, supra, that they applied only to indictments, and that this court could not read the word “information” into the statute, so as to allow an appeal to the State when the information is quashed or adjudged insufficient on demurrer, and in the Brown case, supra, that no appeal lies by defendant from a conviction on an information.
*45Third: Section 2482, Revised Statutes 1899, provides that the trial and proceedings upon any information shall be governed by the law and practice applicable to trials upon indictment for misdemeanor, and upon the faith of this provision it is held in this case that an -appeal will lie by defendant from a conviction on an information. The effect of this is to overrule State v. Brown, but to leave the Carr and Cornelius cases still in force, and to give an appeal to a defendant and to deny it to the State.
An appeal did not exist as to either party at common law. It is wholly immaterial that a right of appeal was granted to a defendant long before the State was given a right of appeal, when the indictment is quashed or adjudged insufficient, for the right exists now as to both in case of indictments, and if section 2482 gives the same right to a defendant to appeal from a conviction upon information that section 2696 gives him in case of a conviction on an indictment, it logically and irresistibly follows that section 2482 also gives the State the same right to appeal, if the information is quashed or adjudged insufficient on demurrer, that section 2709 gives the State if an indictment is quashed or held insufficient on demurrer.
It also logically follows that if the Brown case is overruled, the Carr and Cornelius cases should also be overruled. To be consistent all three cases should stand or be overruled. It will not do to say that the right of the State to appeal is not involved in this ease, and hence it is not necessary to determine that right now, for it is as much the duty of this court to be consistent as it is to dispose of any particular case or question — as much its duty to- prevent confusion by perspicuity, harmoniousness and comprehensiveness of decision as it is to decide any ease. Technically and by strict construction, the Brown, Carr and Cornelius cases are properly decided. But if section 2482 reads the word “information” *46into section 2696, common consistency requires that it should also be read into section 2709. To do the one and not the- other, as this case does, is unjust to the bar, the lower courts, and the State, and falls short of the duty of this court.
Sherwood, J., concurs herein.